Citation Nr: 0024059	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from March 1941 until August 
1945. In March 1999, the Board found that the veteran had not 
submitted a well grounded claim for service connection for a 
low back disability and denied an increased rating for 
residuals of a left knee injury with degenerative joint 
disease and entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for the residuals of 
coronary artery bypass graft. 

In February 2000, the United States Court of Appeals for 
Veterans Claims (the Court), vacated and remanded that 
portion of the Board's decision that denied entitlement to 
service connection for a low back disability and entitlement 
to an increased rating for residuals of a left knee injury 
with degenerative joint disease.  The veteran did not contest 
the issue regarding entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for the 
residuals of coronary artery bypass graft.

The Joint Motion granted by the Court indicates that the 
parties agreed that the claim for service connection for a 
low back disability is well grounded.  Consequently, further 
examination and opinion is needed.  The Joint Motion granted 
by the Court also noted, with regard to the knee, that the 
most recent VA examination was in December 1994, and that 
this was not a thorough and contemporaneous examination.  It 
also noted that the veteran had testified that he had 
received treatment for this knee since the VA examination, 
but that the records of such treatment had not been obtained.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names and addresses of all 
physicians and/or medical facilities 
where he has been treated for his left 
knee and low back disabilities, including 
the treatment records he discussed at his 
hearing, specifically, those of Dr. 
Orlin, Dr. O'Neal, Dr. Tchakmakoff, the 
VA Sarasota Outpatient Clinic, and the 
Bay Pines VA Medical Center.  After 
obtaining the appropriate authorizations 
for release of information from the 
veteran, if needed, the RO should contact 
each physician, hospital, or treatment 
center and request that they provide 
copies of all treatment records or 
reports pertaining to the veteran.  All 
pieces of correspondence, as well as any 
records obtained should be made a part of 
the claims folder.  If private treatment 
is reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected left knee disability.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM of 
the left knee in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain or instability.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of the left knee caused by any 
of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; 
(4) instability; or (5) incoordination.  
The examiner should describe whether any 
existing pain significantly limits 
functional mobility of left knee during 
flare-ups or when the left knee is 
repeatedly used.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(1999) (functional loss may be due to 
pain, supported by adequate pathology.)  
The factors upon which the opinions are 
based must be set forth in detail.  The 
report of the examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner.  

3.  The RO should schedule another 
examination concerning the veteran's low 
back disability.  Any necessary tests and 
studies should be performed.  The 
examiner should conduct a complete review 
of the veteran's clinical history and 
express an opinion as to whether the low 
back disability is related to the 
veteran's military service.  The examiner 
is referred to the enumeration of the 
veteran's complaints of back pain.  The 
examination report should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
service medical history.  The veteran's 
claims folder should be made available to 
the examiner for a complete study of the 
case.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




